Citation Nr: 0827991	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-14 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to VA compensation and 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant served on active duty from January 1990 to 
March 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in November 2004, a statement of the case was 
issued in March 2005, and a substantive appeal was received 
in May 2005.  In his substantive appeal, the appellant 
requested a travel Board hearing; however, he withdrew such 
request in October 2007.


FINDINGS OF FACT

1.  The appellant was discharged in March 1991, under 
conditions other than honorable (OTH) as a result of willful 
and persistent misconduct, to include being absent without 
leave (AWOL) on November 29, 1990; from February 6 to 14, 
1991, and on February 21, 1991.

2.  The appellant was not insane during any part of his 
military service, to include any period of AWOL.


CONCLUSION OF LAW

The character of the appellant's discharge from military 
service is a bar to entitlement to VA compensation and 
pension benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 
38 C.F.R. §§ 3.12, 3.360 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because this case involves the legal question regarding 
whether the appellant has the requisite service for VA 
benefits, the Veterans Claims Assistance Act of 2000 (VCAA) 
is inapplicable to this appeal.

However, in July 2004 the RO via letter, informed the 
appellant of the criteria that must be met before he could be 
eligible to apply for VA benefits.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Specifically, VA has associated with 
the claims folder the appellant's service medical and 
personnel records, and lay statements.  VA has also afforded 
him an opportunity to present testimony in support of his 
claim, although he withdrew his hearing request.  The 
appellant has not identified any additional evidence 
pertinent to his claim, not already of record and there are 
no additional records to obtain.

Criteria & Analysis

The appellant is seeking to be declared eligible for VA 
compensation and pension benefits.  When a person is seeking 
VA benefits, it first must be shown that the service member, 
upon whose service such benefits are predicated, has attained 
the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  The term "veteran" means a person who served in 
the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  A discharge issued 
under honorable conditions is binding on VA.  38 C.F.R. § 
3.12(a).

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  According to 38 C.F.R. § 3.354(a), definition of 
insanity, an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(b) 
provides when a rating agency is concerned with determining 
whether a appellant was insane at the time he committed an 
offense leading to his court-martial, discharge or 
resignation (38 U.S.C. § 5303(b)), it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in paragraph (a) of this 
section.

Service medical records reflect that in September 1990, the 
appellant was brought to the clinic because he was unable to 
stand straight.  He had a very strong fruity breath, but he 
was cooperative, non-violent, quiet and non-combative.  The 
assessment was alcohol abuse.  

Service personnel records reflect that on November 29, 1990, 
the appellant had an unauthorized absence (UA), and the 
punishment assessed was reduction in rate to E-1, forfeiture 
of $350.00 pay per month for two months, 45 days restriction, 
and 45 days extra duty.  Separate documentation contains 
entries for counseling and warnings.  Specifically, 
recommended corrective action was "ensure you are on time 
or, preferably, early for all duty and work assignments."  
He was notified that assistance was available through his 
chain of command.  He was also informed that subsequent 
violation could result in an administrative separation under 
other than honorable conditions.  

In January 1991, the appellant sought clinical treatment.  It 
was noted that he had recently been awarded pay deduction.  
It was noted that he refuses to work and complained that 
forfeiture of his pay has resulted in him being broke and he 
is not able to send money to his wife and son.  The examiner 
noted that unbeknownst to the appellant, means were arranged 
to send money to his wife.  The assessment was stress related 
depression.  He was counseled and he spoke to his chain of 
command and it was explained to him regarding the financial 
arrangement.  The veteran expressed gratitude and had a 
positive attitude as a result of such meeting.

From February 6, to February 14, 1991, the appellant again 
had an unauthorized absence, and the punishment assessed was 
forfeiture of $100.00 per month for one month and confinement 
to Naval Station Brig for three days.  

On February 21, 1991, the appellant had another unauthorized 
absence, and the punishment assessed was forfeiture of 
$300.00 pay per month for one month, 30 days restriction, and 
30 days extra duty.  

On March 14, 1991, the appellant received a 'Notice of an 
Administrative Board Procedure Proposed Action' that he was 
being considered for an administrative separation from 
service by reason of misconduct due to a pattern of 
misconduct.  He affixed his signature to such document 
acknowledging receipt.  That same day he signed and 
acknowledged a 'Statement of Awareness and Request for, or 
Waiver of, Privileges' and indicated that he did not desire 
consult with counsel and waived all of his rights.  The 
appellant affixed his signature to such document indicating 
his understanding that if such separation is under Other Than 
Honorable conditions, it may deprive him of virtually all 
veterans' benefits.

A March 15, 1991 memo from the Department of the Navy 
contains a recommendation for separation by reason of 
misconduct due to a pattern of misconduct.  Based on the 
violations detailed hereinabove, the appellant's commanding 
officer commented and recommended as follows:

[The appellant] is an exceptionally 
immature individual who shows no evidence 
of changing.  His performance and conduct 
have been unsatisfactory in every 
respect.  He cannot be trusted with any 
tasking and is the epitome of 
unreliability.  I do not want him on my 
ship and I think is it is [sic] a waste 
of my time to retain him in the naval 
service.  He is recommended for 
administrative discharge as soon as 
possible.  It is strongly recommended 
that the characterization of the 
discharge be other than honorable.  

Four days later, the appellant sought clinical treatment 
complaining of being uptight and very much afraid to go 
underway.  He stated that he does not want to be away from 
his family.  He is under restrictions due to an unauthorized 
absence.  He stated that he had written a letter of grievance 
against his command as he felt he was being treated unfairly 
and now all he wanted to do was run away.  A family history 
was reflected that he financially supported his wife, son, 
and mother, that his great aunt had recently died, and that 
his sister was pregnant.  He indicated that he was confused 
and mislead by the recruiter when he joined the service.  He 
claimed that if released he would go back to school and be 
supported by his mother.  He denied suicidal and homicidal 
ideation.  The assessment was anxiety/depression.  

The appellant was referred to psychiatry and 3 days later, he 
underwent an assessment.  It was noted that the appellant was 
experiencing serious difficulty adjusting to the Navy.  
During high school he drank alcoholic beverages excessively 
and had an unauthorized absence during service.  He had 
realized recently that alcohol was a destructive influence 
and began total abstention.  Nonetheless, he had been getting 
into increasingly more trouble with his command for 
unauthorized absence and poor performance.  Other signs of 
disorder with poor adaptation included temper outbursts; 
easily frustrated; gripes when given work assignments which 
seem unfair to him; if told to do something in a manner which 
he feels is improper he will deliberately botch it up; feels 
others make unreasonable demands of him; believes his work 
performance is much better than what others says; criticizes 
people in authority; if he does not like another person he 
may attempt to mess up the other person's work; and, 
impulsivity.  On mental status examination, he was 
preoccupied with what he regards as the unjust treatment he 
has been receiving.  He was harboring ideas of going AWOL as 
a desperate way of dealing with his stressful situation.  The 
Axis I diagnosis was no mental illness with excessive 
drinking in the past, and the Axis II diagnosis was 
personality disorder with borderline features.  It was 
recommended that the appellant be discharged for a 
personality disorder which existed prior to entry into 
service which rendered him unsuitable for military service.  

On a March 26, 1991 Report of Medical History completed by 
the appellant for separation purposes, he checked the 'No' 
boxes with regard to 'depression or excessive worry' and 
'nervous trouble of any sort,' and checked the 'Yes' box for 
'frequent trouble sleeping.'  A March 26, 1991 examination 
conducted for separation purposes reflects that his 
psychiatric state was not examined at that time.

In the case of Cropper v. Brown, 6 Vet. App. 453 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
found that UA is the type of offense that would interfere 
with and preclude performance of an appellant's military 
duties and thus, could not constitute a minor offense.  In 
light of the fact that the appellant was AWOL on three 
separate occasions, the Board finds that the appellant's 
conduct cannot be considered a minor offense.  The Board also 
finds it highly significant that there were three periods of 
AWOL and that as such the appellant's conduct can be viewed 
as persistent.  The appellant was also fully informed of the 
consequences of his actions, and his conduct with such 
knowledge must be viewed as willful.  The record also shows 
warnings and counseling for his behavior.  Based on the 
overall nature of the appellant's conduct, the Board is 
compelled to conclude that it constituted willful misconduct.  

The appellant has argued that his periods of AWOL during 
service were treated unfairly through large withholdings of 
funds that resulted in severe financial hardships in his 
family.  These hardships lead him to have a mental breakdown.  
He has also claimed that he had difficulty adjusting to 
military life which resulted in mental duress.  He acted as 
he did due to the strain of the circumstances in his life, 
not due to willful misconduct.  Such contentions, however, 
are not supported by the evidence of record.

Initially, the Board notes that the appellant's pay was only 
deducted subsequent to his initial UA.  Subsequent to such 
UA, while he was punished with a pay deduction, he was also 
counseled and recommendations were made as to how he could 
improve his behavior.  While acknowledging that subsequent to 
such pay deduction, the appellant sought treatment for what 
was deemed by the examiner to be stress related depression, 
at the same appointment, it was explained to him that in 
light of his pay deduction, means had been arranged to be 
sent to his wife.  It was specifically noted that he had 
spoken to his change of command regarding the financial 
arrangement and as a result the appellant had a positive 
attitude and was thankful for having been listened to.  Thus, 
at that time, even though the appellant initially was 
suffering from stress related depression as assessed by the 
examiner, after an explanation that his family was being 
taken care of financially, it appeared that such issue was 
resolved and the appellant was discharged to duty.  Thus, the 
appellant's reasoning that he suffered a mental breakdown due 
to the severe financial hardships suffered by his family are 
not supported by the evidence.  As detailed the withholding 
of funds was solely due to the misconduct of the appellant, 
and after his first violation he was assured that his family 
was being taken care of.  

The veteran, however, then proceeded to have two additional 
UAs in February 1991.  The service medical records reflect 
that the appellant appeared to be acting out and performing 
poorly due to what he viewed as unfair treatment, but there 
is no indication that he was insane at such time.  During 
examination in March 1991, the appellant acknowledged that he 
had disciplinary and performance issues, and indicated that 
he had problems with authority.  Likewise, the appellant's 
commander detailed that the appellant was an immature 
individual who performed duties unsatisfactorily and was 
completely unreliable.  

While acknowledging the diagnosis of personality disorder 
upon his discharge, the in-service examiner specifically 
determined that he did not have a mental disability and there 
was no finding of insanity.  Likewise, the appellant has not 
submitted any post-service medical evidence of a post-service 
psychiatric disability, to include any evidence that he was 
insane at the time of his willful misconduct.  In addition, 
there is no indication that the Department of the Navy has 
upgraded the character of the appellant's discharge.  The 
appellant was informed of the possibility of an upgraded via 
an October 2007 supplemental statement of the case.  He was 
also advised that if he obtained such an upgrade, he could 
re-apply for VA benefits.  In sum, the Board finds that the 
character of the appellant's discharge based upon willful and 
persistent misconduct precludes eligibility for VA 
compensation and pension benefits.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


